 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 90 
In the House of Representatives, U. S.,

September 30, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Campus Safety Awareness Month. 
 
 
Whereas college and university campuses are not immune from the crime problems that face the rest of society in the United States; 
Whereas a total of 37 homicides, 8,112 forcible-sex offenses, 8,923 aggravated assaults, and 3,071 cases of arson were reported on college and university campuses from 2004 to 2006, in accordance with the reporting requirements under the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act (20 U.S.C. 1092(f); Public Law 89–329); 
Whereas criminal experts estimate that between 1/5 and 1/4 of female students become the victim of a completed or attempted rape, usually by someone they know, during their college careers, but fewer than 5 percent report the assault to law enforcement; 
Whereas each year, 13 percent of female students enrolled in an undergraduate program at a college or university will be victims of stalking; 
Whereas 1,700 college and university students between the ages of 18 and 24 die each year from unintentional alcohol-related injuries, including motor vehicle accidents; 
Whereas Security On Campus, Inc. (hereinafter referred to as SOC), a national nonprofit group dedicated to promoting safety and security on college and university campuses, has designated September as National Campus Safety Awareness Month; 
Whereas each September since 2005, SOC has partnered with colleges and universities across the United States to offer National Campus Safety Awareness Month educational programming on sexual assault, alcohol and other drug abuse, hazing, stalking, and other critical campus safety issues; and 
Whereas National Campus Safety Awareness Month provides an opportunity for entire campus communities to become engaged in efforts to improve campus safety: Now, therefore, be it 
 
That the House of Representatives—  
(1)supports the goals and ideals of National Campus Safety Awareness Month; and  
(2)encourages colleges and universities throughout the United States to provide campus safety and other crime awareness and prevention programs to all students throughout the year. 
 
Lorraine C. Miller,Clerk.
